TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00552-CR


Trenton Yarbrough, Appellant


v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 004154, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING






Trenton Yarbrough seeks to appeal from an order revoking community supervision. 
Sentence was imposed on June 18, 2002.  There was no motion for new trial.  The deadline for
perfecting appeal was therefore July 18, 2002.  Tex. R. App. P. 26.2(a)(1).  Notice of appeal was
filed on July 30, 2002.  No extension of time for filing notice of appeal was requested.  Tex. R. App.
P. 26.3.  Under the circumstances, we lack jurisdiction to dispose of the purported appeal in any
manner other than by dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 
(Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).


The appeal is dismissed.


				__________________________________________
				Mack Kidd, Justice
Before Justices Kidd, B. A. Smith and Yeakel
Dismissed for Want of Jurisdiction
Filed:   September 19, 2002
Do Not Publish